Name: Council Decision 2014/860/CFSP of 1 December 2014 amending and extending Decision 2012/173/CFSP on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa
 Type: Decision
 Subject Matter: Africa;  international security;  European construction
 Date Published: 2014-12-02

 2.12.2014 EN Official Journal of the European Union L 346/32 COUNCIL DECISION 2014/860/CFSP of 1 December 2014 amending and extending Decision 2012/173/CFSP on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 9 December 2013, the Council adopted Decision 2013/725/CFSP (1) amending and extending Council Decision 2012/173/CFSP. (2) (2) In line with the outcome of the Review of the EU Operations Centre, its mandate should be extended until December 2016. This will also allow for time to prepare for a transition of its coordination and planning functions and resources to the EEAS/CSDP structures on a permanent basis, in the context of the EEAS review process to be led by the High Representative of the Union for Foreign Affairs and Security Policy (HR), with due regard to the institutional framework and applicable procedures. There would be no need for further mandate extension after such a transition. Any future new entity within the EEAS/CSDP structures undertaking coordination and planning support functions would therefore have a different name reflecting this role. In the interim, the EU Operations Centre should expand its civil/military coordination and planning support role, and assume enhanced geographical responsibility for the Sahel region, within the established resource and staffing ceiling. Any geographical expansion beyond the Sahel region would require a separate Political and Security Committee (PSC) agreement. (3) Decision 2012/173/CFSP should therefore be amended and extended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/173/CFSP is amended as follows: (1) The title is replaced by the following: . (2) In Article 1, paragraph 1 is replaced by the following: 1. The EU Operations Centre shall support the Common Security and Defence Policy (CSDP) missions EUTM Somalia, EUCAP Nestor and operation Atalanta in the Horn of Africa and it shall support the CSDP missions EUTM Mali, EUCAP Sahel Niger and EUCAP Sahel Mali in the Sahel region.. (3) Article 2 is replaced by the following: Article 2 Mandate and tasks 1. The EU Operations Centre shall provide support in the field of operational planning and conduct of the CSDP missions and operation in the Horn of Africa and in the Sahel region with a view to increasing efficiency, coherence and synergies for CSDP within both regions. In this framework the EU Operations Centre shall facilitate information exchange, improve coordination and strengthen civil-military synergies. 2. The EU Operations Centre shall perform the following tasks: (a) provide direct support to the Civilian Operations Commander for the operational planning and conduct of the civilian missions in the Horn of Africa and in the Sahel region, using its military and specialised planning expertise; (b) provide support to the military Missions and Operation Commanders in the Horn of Africa and in the Sahel region; (c) provide support to the Crisis Management and Planning Directorate (CMPD), at its request, in its strategic planning for the CSDP missions and operation in the Horn of Africa and in the Sahel region; (d) facilitate interaction between the respective CSDP missions and operation and the Brussels-based structures. In relation to the train and equip  pilot cases in Mali and Somalia, the EU Operations Centre may usefully provide support to a functional coordination mechanism, in view of its implementation plan; (e) facilitate coordination and improve synergies amongst the CSDP missions and operation in the Horn of Africa, in the context of the Horn of Africa Strategy and in liaison with the European Union Special Representative (EUSR) for the Horn of Africa and the European Union Special Envoy for Somalia; (f) facilitate coordination and improve synergies amongst the CSDP missions in the Sahel region, in the context of the Sahel Strategy and in liaison with the EUSR for the Sahel. 3. The implementation of the mandate and tasks shall be elaborated in an implementation plan to be presented to the PSC and subject to review.. (4) Article 3 is amended as follows: (a) paragraphs 1 and 1a are replaced by the following: 1. The Council hereby authorises the PSC, in accordance with Article 38 of the Treaty, to take decisions on the appointment of the Head of the EU Operations Centre.; (b) paragraph 4 is replaced by the following: 4. The Head of the EU Operations Centre shall be responsible for responding to the requests addressed to the EU Operations Centre by the Civilian Operation Commander, the Operation- and Mission Commanders of the CSDP missions in the Horn of Africa and in the Sahel region and by CMPD. He shall ensure the proper functioning of the EU Operations Centre and coordinate the efficient use of its capacities. The final responsibility for operational planning documents and decisions on the conduct of the missions and the operation shall remain respectively with the Civilian Operation Commander and the respective Operation- and Mission Commanders in the Horn of Africa and in the Sahel region.; (c) paragraph 5 is replaced by the following: 5. Within the limits of his responsibility, the Head of the EU Operations Centre shall regularly report to PSC and to the EUMC as appropriate.. (5) Article 4 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The EU Operations Centre shall be comprised of staff seconded by Member States and provided by the EUMS. The relevant liaison and support cells of the military missions and operation in the Horn of Africa and in the Sahel region shall be integrated into the EU Operations Centre, without prejudice to the current chains of command.; (b) in paragraph 2, the first sentence is replaced by the following: 2. The human resources put at the disposal of the EU Operations Centre shall cover all military expertise required to implement its mandate and tasks properly on the basis of an implementation plan.; (c) paragraph 3 is replaced by the following: 3. All staff must respect the security principles and minimum standards established by Council Decision 2013/488/EU (3).. (6) Article 5 is replaced by the following: Article 5 Organisation The EU Operations Centre shall be organised along functional and geographical responsibilities corresponding to the requirements of the CSDP missions and operation which it supports.. (7) Article 8 is deleted. (8) In Article 9, the second paragraph is replaced by the following: It shall apply from 23 March 2012 until 31 December 2016.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 1 December 2014. For the Council The President B. LORENZIN (1) Council Decision 2013/725/CFSP of 9 December 2013 amending and extending Decision 2012/173/CFSP on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa (OJ L 329, 10.12.2013, p. 39). (2) Council Decision 2012/173/CFSP of 23 March 2012 on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa (OJ L 89, 27.3.2012, p. 66). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).